AMENDMENT TO THE CAROLINA PROPERTY AGREEMENT

TO:

TNR Gold Corp.;

 

Compania Minera Solitario Argentina S.A.;

Geocom Resources Inc.; (collectively the “Optionors”)

 

RE:

Letter Agreement dated November 09, 2005 (the “ Carolina Agreement”) between the
Optionors and Latin American Minerals Inc. (the “Optionee”)

WHEREAS:

1.

The Optionee and the Optionors have entered into the Carolina Agreement pursuant
to which the Optionors have agreed to grant to the Optionee the right to earn a
75% interest in the property more particularly described in the Carolina
Agreement (the “Property”);

2.

Paragraph 17 of the Carolina Agreement states that if regulatory approval of the
Optionee’s qualifying transaction has not been obtained and if closing of the
Carolina Agreement has not occurred within four (4) months of November 09, 2005,
therefore March 09, 2006 (the “Termination Date”), then the Carolina Agreement
would terminate and be of no force and effect;

3.

The Optionee and the Optionors have agreed to enter into this agreement (the
“Amending Agreement”) to extend the Termination Date to April 09, 2006.

THEREFORE, for valuable consideration (the receipt and sufficiency of which is
hereby acknowledged) the Optionee and the Optionors hereby agree to amend the
Carolina Agreement by deleting the second paragraph of the existing paragraph 17
and replacing it with the following:

“If TSX-V approval of LAT’s qualifying transaction has not been obtained and if
Closing has not occurred within five (5) months of the date first written above,
this Agreement shall terminate and shall be of no force and effect.”

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Carolina Agreement. Save as amended by this
Amending Agreement, the Carolina Agreement shall continue in full force and
effect and shall be read and construed as though the amendment to the Carolina
Agreement effected by this Amending Agreement was incorporated in the Carolina
Agreement at the time of execution thereof.

This parties agree that this Amending Agreement may be signed by the parties in
as many counterparts as may be necessary, each of which so signed shall be
deemed to be an original (and each signed copy sent by electronic email or
facsimile transmission shall be deemed to be an original), and such counterparts
together shall constitute one and the same instrument and notwithstanding the
date of execution shall be deemed to bear the date as set forth below.

Dated March 08, 2006.

LATIN AMERICAN MINERALS INC.

 

Per:

/s/ Robert Giustra                                      

Authorized Signatory

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

If you are in agreement with this Amending Agreement, please sign where
indicated below.

 

TNR GOLD CORP.

 

Per:

/s/ Gary Schellenberg                                

Authorized Signatory

 

COMPANIA MINERA SOLITARIO ARGENTINA S.A.

 

Per:

/s/ Gary Schellenberg                                

Authorized Signatory

 

GEOCOM RESOURCES INC.

 

Per:

/s/ John Hiner                                             

Authorized Signatory

 

 

 

 